             Case 1:20-cr-00563-JPO Document 143 Filed 03/11/21 Page 1 of 1
                                              U.S. Department of Justice
    [Type text]
                                                               United States Attorney
                                                               Southern District of New York
                                                               The Silvio J. Mollo Building
                                                               One Saint Andrew’s Plaza
                                                               New York, New York 10007


                                                               March 10, 2021
    By ECF
    The Honorable J. Paul Oetken
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, New York 10007

            Re:     United States v. Ahmad Akbar et al.,
                    20 Cr. 563 (JPO)

    Dear Judge Oetken:

            A status conference in the above-captioned matter is presently scheduled for March 12,
    2021, at noon. The Government produced the discovery then in its possession to the defendants
    on a rolling basis in December 2020 and January 2021. Since that time, the Government has
    started to receive extractions of the electronic devices seized from some defendants upon arrest,
    and is working to produce those devices, which productions are expected to be complete in
    approximately two weeks. As a result, the parties jointly request an adjournment of approximately
    60 days of the March 12 status conference to allow the defendants to continue to review discovery.

            Should the Court grant the requested adjournment, the Government moves to exclude time
    under the Speedy Trial Act, 18 U.S.C. § 3161, between March 12, 2021 and the date of the
    rescheduled conference. The Government submits that the exclusion of time would be in the
    interests of justice as it would allow the defendants to review discovery and contemplate potential
    pretrial motions, and it would also enable the parties to discuss potential pretrial dispositions. In
    addition, defense counsel consent to the exclusion of time.

  Granted. The March 12, 2021 status              Respectfully submitted,
conference is adjourned to May 20, 2021 at
3:00 p.m.                                         AUDREY STRAUSS
  The Court hereby excludes time through May      United States Attorney for the
20, 2021, under the Speedy Trial Act, 18 USC      Southern District of New York
3161(h)(7)(A), finding that the ends of justice
outweigh the interests of the public and the
                                                  By:          /s/
defendants in a speedy trial.
                                                        Emily A. Johnson
  So ordered.
                                                        Kaylan E. Lasky
  3/11/2021
                                                        Ashley C. Nicolas
                                                        Assistant United States Attorneys
                                                        (212) 637-2409 / 2315 / 2467

    cc: Counsel of Record (via ECF)
